DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.
 

Election/Restrictions
Claims 1-4, 7, 10-12,14,16-17.19-20 are allowable. The restriction requirement, as set forth in the Office action mailed on 10/06/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10-12,14,16-17,20 is withdrawn.  Claims 10-12,14,16-17,20 , directed to non elected group no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yanyan Wang on 08/19/2021.

Please amend claim 1, as following: An organic light emitting diode device, comprising: an anode, a hole injection layer, a hole transport layer, and an organic light emitting layer, sequentially disposed in lamination, wherein, the hole transport layer comprises N sub-hole transport layers, where N=2, and the hole injection layer is disposed between the anode and the first hole transport layer, a (i+1)th sub-hole transport layer is disposed on a side of a ith sub-hole transport layer away from the anode, and the highest occupied molecular orbital (HOMO) energy level of a host material of the ith sub-hole transport layer is greater than the HOMO energy level of a host material of the (i+1)th sub-hole transport layer, where 1of the host material of a first sub-hole transport layer is greater than -5.4 eV, and the HOMO energy level of the host material of the Nth sub-hole transport layer is less than -5.6 eV, wherein a host material of the anode is carbon nanotube, wherein a host material of the hole injection layer comprises molybdenum trioxide, tungsten trioxide, or vanadium pentoxide, wherein a host material of the N sub-hole transport layers comprises at least one of a poly(para-phenylene-vinylene)-based, wherein a host material of the sub-hole transport layers comprises at least one of a poly(para-phenylene-vinylene)-based, a polysilane-based, a triphenylmethane—based, a hydrazone-based, a pyrazoline-based, an oxazole- based, or a butadiene-based hole transport material, and wherein a host material of the organic light emitting layer comprises at least one of 4-(dicyanomethylene)-2-butyl-6-(1,1,7,7-tetramethyljulolidin-9-yl-vinyl)-4H-pyran (DCJTB),


Please amend claim 11 as following: A method for manufacturing an organic light
emitting diode device, comprising: forming an anode; forming a hole injection layer on the anode; and forming a hole transport layer on the hole injection layer wherein the hole
transport layer comprises N sub-hole transport layers, where N>2, and a (i+1)th sub-hole
transport layer is disposed on a side of a ith sub-hole transport layer away from the anode, and the highest occupied molecular orbital (HOMO) energy level of a host material of the ith sub-hole transport layer is greater than the HOMO energy level of a host material of the (i+1)th sub-hole transport layer, where 1sub-hole transport layer is greater than -5.4 eV, and the HOMO energy level of the host material of the Nth sub-hole transport layer is less than -5.6 eV, and
forming an organic light emitting layer on the Nth sub-hole transport layer, wherein a host material of the anode is carbon nanotube, wherein a host material of the hole injection layer comprises molybdenum trioxide, tungsten trioxide, or vanadium pentoxide, wherein a host material of the N sub-hole transport layers comprises at least one of a poly(para-phenylene-vinylene)-based, a polysilane-based, a triphenylmethane-based, a polysilane-based, a
triphenylmethane-based, r a butadiene-based hole transport material, and
wherein a host material of the organic light emitting layer comprises at least one of 4-
(dicyanomethylene)-2-butyl-6-(1,1,7,7-tetramethyljulolidin-9-yl-vinyl)-4H-pyran (DCJTB),
9,10-di(B-naphthyl)anthracene (ADN), 4,4’-bis(9-ethyl-3-carbazovinylene)-1,1’-biphenyl
(BCzVBi) or 8-hydroxyquinoline aluminum.

Allowable Subject Matter
Claims 1-4,7,10-12,14,16-17,19-20 are allowed.


The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: and the highest occupied molecular orbital (HOMO) energy level of a host material of the ith sub-hole transport layer is greater than the HOMO energy level of a host material of the (i+1)th sub-hole transport layer, where 1of the host material of a first sub-hole transport layer is greater than -5.4 eV, and the HOMO energy level of the host material of the Nth sub-hole transport layer is less than -5.6 eV, wherein a host material of the anode is carbon nanotube, wherein a host material of the hole injection layer comprises molybdenum trioxide, tungsten trioxide, or vanadium pentoxide, wherein a host material of the N sub-hole transport layers comprises at least one of a poly(para-phenylene-vinylene)-based, wherein a host material of the sub-hole transport layers comprises at least one of a poly(para-phenylene-vinylene)-based, a polysilane-based, a triphenylmethane—based, a hydrazone-based, a pyrazoline-based, an oxazole- based, or a butadiene-based hole transport material, and wherein a host material of the organic light emitting layer comprises at least one of 4-(dicyanomethylene)-2-butyl-6-(1,1,7,7-tetramethyljulolidin-9-yl-vinyl)-4H-pyran (DCJTB),
9,10-di(B-naphthyl)anthracene (ADN), 4,4’-bis(9-ethyl-3-carbazovinylene)-1,1’-biphenyl (BCzVBi) or 8-hydroxyquinoline aluminum.

The following is the reason for allowance of claim 11, pertinent arts do not alone or in combination disclose: , where 1sub-hole transport layer is greater than -5.4 eV, and the HOMO energy level of the host material of the Nth sub-hole transport layer is less than -5.6 eV, and
forming an organic light emitting layer on the Nth sub-hole transport layer, wherein a host material of the anode is carbon nanotube, wherein a host material of the hole injection layer comprises molybdenum trioxide, tungsten trioxide, or vanadium pentoxide, wherein a host material of the N sub-hole transport layers comprises at least one of a poly(para-phenylene-vinylene)-based, a polysilane-based, a triphenylmethane-based, a polysilane-based, a

wherein a host material of the organic light emitting layer comprises at least one of 4-
(dicyanomethylene)-2-butyl-6-(1,1,7,7-tetramethyljulolidin-9-yl-vinyl)-4H-pyran (DCJTB),
9,10-di(B-naphthyl)anthracene (ADN), 4,4’-bis(9-ethyl-3-carbazovinylene)-1,1’-biphenyl
(BCzVBi) or 8-hydroxyquinoline aluminum.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shitagaki (US Pub No. 20090085474), Koo et al (US Pub No. 20190006608), Fukagawa et al (US Pub No. 20190081239), Ito (US Pub No. 20170170420), Bealle et al (US Pub No. 20180375029), Seo et al (US Pub No. 20180033993).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ALI NARAGHI/Examiner, Art Unit 2895